
	
		I
		112th CONGRESS
		2d Session
		H. R. 6547
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Shimkus (for
			 himself and Mr. Bucshon) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Federal Mine Safety and Health Act of 1977
		  to require greater experience of mine safety inspectors under that
		  Act.
	
	
		1.Qualifications of Federal
			 mine safety inspectorsSection
			 505 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 954) is
			 amended—
			(1)by striking to the maximum extent
			 feasible,;
			(2)by striking
			 five years practical mine experience and inserting 10
			 years practical mine experience; and
			(3)by striking
			 due consideration shall be given to the extent possible to their
			 and inserting and at least 2 years.
			
